Per Curiam.
The testimony given by Edith Roberts and Joseph Anna in the action of Roberts v. Anna should have been received as it bore on the relation of the decedent and proponent at the time the evidence was given. However, even considering this testimony as a part of the case, we think the determination of the learned surrogate was right.. Other errors occur in the rulings on the evidence but taken all together, they are not sufficiently serious to warrant a reversal. All concur, except Clark, J., who dissents and votes for reversal. Present — Hubbs, P. J., Clark, Sears, Crouch and Sawyer, JJ. Decree affirmed, with costs. Certain excluded evidence admitted.